DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10761153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the closest prior art fails to disclose “wherein the first asymmetric bridge circuit includes a first leg and a second leg connected in parallel between a first supply terminal and a second supply terminal, wherein both the first leg and the second leg extend from the first supply terminal to the second supply terminal, wherein the first leg includes a first magnetic field sensor element of the first pair of magnetic field sensor elements and a first magnetic field sensor element of the second pair of magnetic field sensor elements, wherein the second leg includes a second magnetic field sensor element of the first pair of magnetic field sensor elements and a second magnetic field sensor element of the second pair of magnetic field sensor elements, and wherein the first asymmetrical bridge circuit is configured to generate a first differential signal based on sensor signals generated by the first plurality of magnetic field sensor elements in response to a magnetic field impinging thereon” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmitt et al. (US 20170276740) teaches an apparatus and methods provide sensing of quadrants, angles, or distance using magnetoresistive elements. A quadrant or angle sensor can have magnetoresistive elements split into multiple angles to generate an output with reduced harmonics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ALESA ALLGOOD/Primary Examiner, Art Unit 2868